Kirkpatrick, C. J.
. -This is an action brought upon the judgment above mentioned, entered before justice Van Riper, and the only objection of any weight raised against *272it is, that the justice has given judgment for more money than the plaintiff demands, in his state of demand filed. He demands the amount of the judgment before justice Van Riper, viz: 852 16, of debt, and 81 63, of costs, making in the whole, 853 79. To this the justice adds, 82 71, for interest, from the time of the entry of said judgment.
Hornblower, for plaintiff.
This, in itself, is certainly very just; but the question is, as to its legality. The plaintiff might have entered a remittitur. as to the excess, and then his judgment would have been well enough. But as it is, though I have great reluctance in reversing a judgment which is manifestly right in the substance of the thing, I think it is contrary to principle. If a plaintiff may recover 82 more than his demand, he may also recover 820 more. And the old principle once being broken down, and a new practice let in, it is not to be foreseen what confusion, fraud, and injustice it might lead in its train. — For this cause, I think there must be a reversal.
Rosseix,, J. — Concurred.
[*] Pennington, J.
— The judgmenton which this action was founded, being reversed, this judgment must fall with it, if there were no other cause.
Judgment reversed.